Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Yamashita et al. US Patent 5,457,251 who teaches a method for partially hydrogenating benzene, by reacting with hydrogen in the presence of a particulate hydrogenation catalyst, in a reaction system comprising a continuous aqueous phase having the particulate hydrogenation catalyst suspended therein, an oil phase containing the monocyclic aromatic hydrocarbon, and a gaseous phase comprising hydrogen gas, while applying a shearing force to the reaction system at a specific maximum shear rate so that the oil phase and the gaseous phase are dispersed in the continuous aqueous phase as globules and as bubbles, respectively.
Another similar prior art is Zhang et al. CN106187660 (provided by the Applicant) who teaches  a device and technique for producing cyclohexane by benzene hydrogenation.  The device for producing cyclohexane by benzene hydrogenation comprises a reactor, a superfine bubble generator and a bubble breaker, wherein the reactor is provided with a first containing cavity; the wall of the first containing cavity is provided with a feed port, a circulation discharge port, a circulation return port and a gas phase outlet; the superfine bubble generator is provided with a second containing cavity; the wall of the second containing cavity is provided with a return port and a gas phase outlet; the return port of the superfine bubble generator communicates with the circulation return port of the reactor; the bubble breaker is arranged in the second containing cavity; the bubble breaker is provided with a gas phase inlet and a liquid phase inlet which communicates with the circulation discharge port of the reactor; and the gas phase inlet of the bubble breaker communicates with the gas phase outlet of the reactor. 
The instant invention differs from the prior art in that it comprises a micro-interface unit which includes a first micro-interface generator and a second micro-interface generator which are arranged up and down. The first micro-interface generator is connected to a gas guide pipe, a top end of the gas guide pipe extends out of a liquid surface of the first hydrogenation reactor for recovering air, a gas inlet is also disposed on a side wall of the first hydrogenation reactor, and one end of the gas inlet extends into the second micro-interface generator. A structure of the micro-interface units within the second hydrogenation reactor is the same as a structure of the micro-interface units within the first hydrogenation reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772